Citation Nr: 0006094	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for lung disease, variously 
classified as chronic pulmonary disease, chronic obstructive 
pulmonary disease (COPD) and emphysema, to include whether 
such disability is due to tobacco use in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to September 
1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision.  


FINDINGS OF FACT

1.  The veteran filed his claim for service connection for 
lung condition, claimed to be secondary to tobacco use, in 
August 1993.  

2.  The veteran has demonstrated that he currently has COPD 
related to smoking during his active military service.  


CONCLUSION OF LAW

2.  COPD is due to the veteran's tobacco use in service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.102, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that he has a lung disability related to 
his active service and has provided testimony consistent with 
these contentions.  In particular, he was first diagnosed 
with lung disease in 1990.  However he notes that prior to 
his entrance into active service, he had no lung problems.  
Likewise, he states that he did not smoke prior to his 
entrance into active duty in 1948.  He stated that he 
developed an addiction to nicotine during his service that 
continued until he was forced to quit many years later as a 
result of his developing lung disease.  

Where the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The veteran's unsubstantiated allegations 
alone are an insufficient basis on which to establish a well-
grounded claim for service connection.  

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service.  See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  In this case, the 
appellant's claim for service connection based on his tobacco 
use during his military service falls under that opinion, 
inasmuch as the claim was filed in August 1993.  

In the veteran's case, post-service treatment records show 
that the veteran has current diagnoses of chronic bronchitis, 
COPD and emphysema.  Thus, the veteran satisfies the initial 
threshold of establishing a well-grounded claim.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- the veteran 
reports that he began smoking in service.  This evidence is 
competent to the extent that the veteran has articulated 
information concerning what he experienced, but not with 
respect to matters involving a determination of medical 
causation or diagnosis.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  Under this context, the veteran arguably 
has satisfied the second criteria for establishing a well-
grounded claim.  However, it must be noted that no lung 
disease was described in service. 

With respect to the nexus requirement, the record contains 
medical statements from various physicians that have linked 
his lung disease to his smoking.  For example, a statement 
from R. M. Hostetler, M.D., dated in February 1989 shows that 
emphysema, resulting in pneumothorax, was probably related to 
tobacco abuse.   That statement indicates that the veteran 
had been smoking 1 to 2 packages of cigarettes for 20 years.  
Thus, the veteran meets the elements of a well-grounded 
claim.

In connection with the current claim, medical opinions 
concerning the relationship between the veteran's tobacco use 
and his current respiratory disabilities were obtained.  A 
June 1997 VA examination report contains a diagnosis of 
extremely severe COPD and the following opinion:  

[the veteran] has chronic lung disease, 
obstructive lung disease, that probably 
could be related to his early onset of 
smoking that went on for many years.  The 
start of his condition may be related to 
his early use of smoking with the start 
of his service time.  He was a constant 
smoker of about two packs of cigarettes 
per day for fifty years.  

In an addendum of October 1997, the examiner added:

This addendum should include on opinion 
to a degree that his lung condition (he 
started smoking at age 17 upon entering 
the Army) is just as likely as not that 
smoking in the service contributed to his 
chronic obstructive pulmonary disease.

Smoking for so many years, a couple of 
packs of cigarettes a day, will 
definitely bring on severe chronic 
bronchitis and in certain people 
extremely severe obstructive pulmonary 
disease that the veteran has.  

In addition, J. T. Cross, M.D., in a September 1997 statement 
provides the history that the veteran began smoking in active 
service and had smoked continually since.  The examination 
was said to be consistent with longstanding severe COPD with 
chronic bronchitis.  Dr. Cross added:

It is true that this man's problems began 
when he was in the United States Army and 
began smoking cigarettes and has evolved 
into a longstanding process with 
emphysema and chronic bronchitis being 
the entities at this time.  

In this case, although it is not entirely clear whether the 
VA examiner and Dr. Cross thought that the veteran's current 
respiratory disability, most frequently diagnosed as COPD, 
was due to his smoking only in service - rather than his 
smoking both during and after service - these two doctors 
have made it clear that it is as least as likely as not that 
the veteran's current COPD began with his smoking during his 
active military service.  The record does not contain any 
medical opinion to contradict these medical opinions that 
link the veteran's current disability to his smoking during 
his active military service.  Likewise, the veteran's 
statement about the frequency of his tobacco use have not 
been contradicted by any evidence in the record.  There is no 
indication of an intervening cause of his current respiratory 
disability; although the veteran has mentioned in his 
testimony that he had some asbestos exposure following his 
service, there is no medical opinion associating the 
currently diagnosed lung disease with anything other than 
smoking.  The statement from Dr. Cross that states with 
certainty that the veteran's lung condition is related to his 
inservice smoking had not been refuted by any other evidence 
in the current record.  In view of the foregoing, I find that 
the positive and negative evidence is essentially in 
equipoise.  Consequently, the benefit of the doubt is 
extended to the veteran.  The record supports the grant of 
service connection for COPD.    


ORDER

Service connection for COPD is granted.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

